EXHIBIT 10.21

DISTRIBUTION AND LICENSE AGREEMENT

Agreement made as of this 9th day of February 2007, by and between The Blanket
Factory Ltd., a corporation with its principal offices at 23 Smeeton Road,
Kibworth Beauchamp, Leicestershire, LE8 OLG (“The Blanket Factory”), and Summer
Infant, Inc., a Rhode Island corporation with its principal offices at 582 Great
Road, North Smithfield, Rhode island (“Summer”).

RECITALS:

This Agreement is made in light of and in consideration of the following facts
and circumstances that form a material part of this Agreement

A. The Blanket Factory is engaged in the business of developing, designing,
manufacturing and marketing a line of infant products in Europe made from
naturally colored cotton under its registered trademark, Natures PurestTM.

B. The Blanket Factory desires to engage in the importation of the Products into
the Territory (as hereinafter defined).

C. Summer desires to actively and diligently promote the sale and use of the
Products in the Territory.

D. The Blanket Factory and Summer desire that Summer act as wholesale
distributor of the Products in the Territory.

In consideration of their mutual covenants and agreements contained herein, and
the mutual benefits to be derived hereunder, the parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement each of the following defined terms shall have only
the meaning attributed to it below:

“Product’ or “Products” means those infant and juvenile soft good products and
lines of The Blanket Factory made from naturally colored cotton, bearing the
Trademark and are or will be hereafter offered by The Blanket Factory for sale
in the Territory, and which Products are further delineated on Exhibit A hereto,
as may be modified from time to time by the parties in writing. This includes
any improved, redesigned or enhanced versions of those Products described on
Exhibit A.

“Additional Products” means such infant and juvenile hard goods that may be
designed and developed by the Summer and/or The Blanket Factory hereafter that
bears the Trademark and is for sale in the Territory.



--------------------------------------------------------------------------------

“Confidential Information” means any information, however embodied, which is not
generally known to the public which is exchanged between the parties in
connection with this Agreement, including without limitation concerning
technical, administrative, financial, manufacturing, or marketing activities
(including without limitation: design, manufacturing, and procurement
specifications; engineering and manufacturing processes, techniques, and
know-how; information-processing processes or programs; formulas; research and
development plans; sales and marketing plans and strategies, whether or not
identified as being confidential.

“Territory” means the United States, Canada, Mexico, Central and South America
and the Caribbean Islands.

“Trademark” means “Natures Purest” and any logo associated therewith. The
Trademark is registered in the countries identified on Schedule 1, attached
hereto.

ARTICLE II

APPOINTMENT AND SCOPE

2.1. Subject to the terms and conditions and for the Term of this Agreement and
any extension hereof, The Blanket Factory hereby appoints Summer as its
exclusive wholesale distributor of the Products in the Territory. Summer hereby
accepts such appointment and agrees to use its best efforts to distribute and
sell the Products in the Territory.

2.2. Summer shall exert its best efforts, and shall maintain an adequate staff
and organization, to make, develop and promote sales and the widest distribution
of Products throughout the Territory.

2.3. Summer shall limit its sales activities with respect to Products to
customers located in the Territory, shall refrain from marketing or selling
Products outside the Territory, and shall use commercially reasonable efforts to
ensure that no Products purchased by Summer hereunder are sold outside the
Territory unless Summer obtains written consent from The Blanket Factory.

2.4. Summer is an independent purchaser and seller of the Products. Summer shall
not be considered an agent or legal representative of The Blanket Factory for
any purpose, and neither Summer nor any director, officer, agent or employee of
Summer shall be, or be considered, an agent or employee of The Blanket Factory.
Summer is not granted and shall not exercise, except as otherwise set forth in
this Agreement, the right or authority to assume or create any obligation or
responsibility, including, without limitation, contractual obligations on behalf
of or in the name of The Blanket Factory.

ARTICLE III

TERMS AND CONDITIONS OF SALE

3.1.(a) All orders for Products shall be evidenced by Summer’s purchase orders
and shall be subject to all the terms and conditions set forth in this
Agreement, unless otherwise expressly agreed to by both parties in writing. In
the event of any discrepancy between the provisions set forth herein or in such
terms and conditions of sale, on the one hand, and any purchase order, order

 

2



--------------------------------------------------------------------------------

confirmation, or other communication between the parties, acknowledged by the
other party, on the other hand, the provisions of such acknowledged purchase
order and/or order confirmation shall prevail.

(b) At the request of The Blanket Factory, all purchase orders shall be placed
with The Blanket Factory’s manufacturing partner, The Blanket Factory Limited
(Hong Kong) at its office in Hong Kong. Furthermore, payments due from Summer
will be paid to The Blanket Factory Limited (Hong Kong) and not to The Blanket
Factory unless instructed otherwise in writing.

(c) No order for the Products shall be binding on The Blanket Factory unless and
until accepted by The Blanket Factory Limited (Hong Kong). Acceptance shall be
evidenced in writing, signed by duly authorized personnel of The Blanket
Factory. Limited (Hong Kong). No purchase order shall be unreasonably declined
by The Blanket Factory.

(d) Purchase orders must be submitted at least sixty (60) days prior to the
delivery date for Product specified therein against pre-ordered fabric.

3.2.(a) The initial price per Product is set forth on Schedule 2, attached
hereto. The initial prices for each Product shall remain firm for orders placed
and accepted during the first six (6) months of this Agreement. Thereafter, The
Blanket Factory may change its prices, to reflect its actual cost increases, on
one hundred eighty (180) days’ prior written notice to Summer. Any such changed
prices shall not affect the prices on previously accepted purchase orders.

(b) All prices are FOB Hong Kong. Sumner shall provide The Blanket Factory with
any certificates or instruments appropriate to evidence that sales to Summer are
not subject to tax.

3.3. The Blanket Factory Limited (Hong Kong) shall invoice Summer for each
shipment of Product on or after the date of shipment Each invoice shall be
payable by Summer to The Blanket Factory Limited (Hong Kong) or as it shall
direct net 45 days.

3.4. Delivery shall occur and risk of loss shall pass to Summer upon receipt of
Product in Hong Kong.

3.5. The Blanket Factory warrants to Summer that the Products sold pursuant to
this Agreement will be free from defects in material and workmanship for a
period of six (6) months from date of sale of the Products by Summer. The
Blanket Factory’s sole obligation under this paragraph shall be to replace any
such Product, which, within the warranty period, proves defective. In addition,
The Blanket Factory represents and warrants to Summer that the Products provided
hereunder to the best of its knowledge, information and belief shall conform to
all applicable laws and regulations in the Territory with respect to the
formulation, composition, manufacture, labeling, packaging, sale and shipment
thereof by The Blanket Factory.

3.6. Any claim against The Blanket Factory for shortages of the Products shipped
to Summer shall be made within thirty (30) days of arrival of such shipment at
Summer’s port of destination. Any other claims against Summer arising out of
Products sold

 

3



--------------------------------------------------------------------------------

to Summer shall be made within thirty (30) calendar days after Summer first
knows or has reason to know of such claim. All such claims shall be submitted to
The Blanket Factory Limited (Hong Kong) in writing and shall set forth in full
the details, basis, and amount of such claim against The Blanket Factory Limited
(Hong Kong).

3.7. Nothing in this Agreement shall be interpreted to limit or otherwise affect
The Blanket Factory’s right to change the design of any of the Products. The
Blanket Factory will endeavor to solicit the Summer’s input on any design
changes to any such Product prior to instituting and such change in recognition
of Summer’s knowledge of the infant and juvenile market in the Territory. Design
changes to any Product shall not affect purchase orders for such Products
previously placed and accepted, without the express written consent of the
Summer.

3.8. It is the intention of the parties that on all Products sold to the Summer
hereunder and/or on the packaging for such Products, the name of Summer shall
appear as the exclusive authorized distributor of the Product. The Blanket
Factory shall endeavor to solicit the opinion of Summer as to the design of the
packaging for the Products in recognition of Summer’s knowledge of the infant
and juvenile market in the Territory.

ARTICLE IV

OBLIGATIONS OF SUMMER

4.1.(a) Summer shall use its best efforts to promote the sale and use of the
Products through its distribution and customer network.

(b) Summer more particularly hereby undertakes to submit to The Blanket Factory
an annual marketing plan. Summer shall also furnish to The Blanket Factory on an
annual basis, twelve month rolling purchase requirement forecast and submit
reports to The Blanket Factory in writing in such form, and containing such
information, as The Blanket Factory may reasonably request from time to time.
Such reports shall summarize Summer’s activities relative to marketing and
support of such Products. Summer understands that providing forecasts is
critical to The Blanket Factory’s demand planning. The Blanket Factory Limited
(Hong Kong) shall have no obligation to agree to accept any purchase order that
requires the shipment or production of quantities of the Product that are
materially greater than those provided in forecasts provided by Summer to The
Blanket Factory Limited (Hong Kong) at least six months in advance of the order.

(c) In addition, Summer undertakes to be available to meet with representatives
of The Blanket Factory no less than twice a year to review (i) Summer’s
promotional efforts and sales data for the Products for the previous year,
(ii) the marketing and promotional activities planned by Summer for the next
year, (iii) Summer’s estimated requirements for the Product, and (iv) such other
sales and marketing information as The Blanket Factory may reasonably request
regarding the Products.

4.2. Summer shall include in all advertising and promotional materials for the
Product The Blanket Factory’s Trademark, as approved by The Blanket Factory.

 

4



--------------------------------------------------------------------------------

4.3. Summer shall maintain a minimum purchase volume for the Products per annum
of $1,000,000 US (“Annual Threshold”). In the event that Summer fails to meet
such performance standards, The Blanket Factory may terminate this Agreement
upon 90 days prior written notice to Summer of The Blanket Factory’s intention
to terminate this Agreement; provided, however, Summer shall have the right, in
each such instance, to avoid The Blanket Factory’s right to terminate this
Agreement by paying to The Blanket Factory, within said ninety (90) day period
after notice from The Blanket Factory, the difference between the Annual
Threshold and the aggregate amount paid by Summer in US dollars for purchases of
the Product during said year (“Deficiency Payment”).

4.4. Summer shall, at its own expense, (a) obtain any and all import licenses
and governmental approvals that may be necessary to permit the sale by The
Blanket Factory Limited (Hong Kong) and the purchase by Summer of Products
hereunder, (b) comply with all registration requirements, and (c) comply with
any and all governmental laws, regulations, and orders that may be applicable to
Summer by reason of its execution of this Agreement

4.5. Summer shall endeavor to notify The Blanket Factory Limited (Hong Kong) of
the existence and content of any mandatory provision of law in the Territory or
any other applicable law that conflicts with any provision of this Agreement at
the time of its execution or thereafter.

4.6. Summer agrees to use its best efforts to advise The Blanket Factory fully
with respect to all health, safety, environmental, and other standards,
specifications, and other requirements imposed by law, regulation, or order in
the Territory and applicable to the Products. Summer shall also use its best
efforts to advise The Blanket Factory of all instructions, warnings, and labels
applicable to the Products that are necessary or desirable under laws,
regulations, or practices in the Territory.

4.7. Summer shall maintain in effect during the term hereof and for a period of
no less than three years after the last sale of a Product following the
termination of this Agreement, appropriate liability insurance with an
internationally recognized carrier providing coverage of not less than U.S.
$6,000,000.

4.8.(a) Summer shall not develop design (with or without any third party
assistance) its own range or line of products made from naturally coloured
cotton in any way similar to or to be confused with the Products.

4.8.(b) Summer shall not approach or contact in any way whatsoever any supplier
of the fabric used by The Blanket Factory or The Blanket Factory Limited (Hong
Kong) used in the design or to manufacture the Products during this agreement
and for 24 months after the contract finishes.

4.8(c) Summer shall not use the Trademark otherwise than in accordance with the
terms of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE V

OBLIGATIONS OF THE BLANKET FACTORY.

5.1. The Blanket Factory shall sell or shall cause The Blanket Factory Limited
(Hong Kong) to sell Products to Summer during the term of this Agreement
pursuant to the terms and conditions set forth herein.

5.2. The Blanket Factory shall notify Summer of any changes in or affecting the
Products, projected delivery dates, schedule changes, and other matters that may
affect the business of Summer.

5.3. The Blanket Factory shall provide Summer with reasonable access to and
assistance of its technical, design, sales, and service personnel as The Blanket
Factory deems appropriate. Such assistance shall be without charge to Summer
except as may be otherwise mutually agreed.

5.4. To the best of The Blanket Factory’s knowledge, information and belief The
Blanket Factory agrees to advise Summer fully with respect to all health,
safety, environmental and other standards, specifications and other requirements
imposed by law, regulation or order in the Territory and applicable to the
Products to which it has knowledge. The Blanket Factory shall also advise Summer
of all instructions, warnings and labels applicable to the Products that are
necessary under the laws, rules and regulations or practices in the Territory.

ARTICLE VI

TRADEMARK LICENSE FOR ADDITIONAL PRODUCTS

6.1. From time to time during the Term of this Agreement, Summer may request The
Blanket Factory’s assistance in the design of Additional Products. If the
Additional Products are to be marketed by Summer under the Trademark, the design
of such Additional Products are subject to the approval of The Blanket Factory
which may be given or withheld in The Blanket Factory’s sole discretion. No
Additional Product will be marketed or sold bearing the Trademark unless the
design of such Additional Product has been approved by The Blanket Factory. The
Blanket Factory agrees that it will use its best efforts to notify Summer within
twenty (20) days after Summer’s request for approval of the design of any such
Additional Products) whether such design has been approved or not. Failure of
The Blanket Factory to approve such design for any Additional Product within
said 20 day period shall be deemed to be a disapproval of such design.

6.2. Summer acknowledges that The Blanket Factory Limited is not a manufacturer
of infant and juvenile hard goods. Accordingly, for any such Additional Products
approved by The Blanket Factory (“Approved Additional Products”), Summer shall
be responsible to procure the manufacturing source of such Approved Additional
Products. Prior to production of any such Approved Additional Product, Summer
shall provide to The Blanket Factory a production sample of such Approved
Additional Product for its approval, which approval shall not be unreasonably
withheld. The Blanket Factory agrees that it will use its best efforts to notify
Summer within twenty (20) business days after Summer’s request for approval of
the production sample of any such Approved

 

6



--------------------------------------------------------------------------------

Additional Product(s) whether such production sample has been approved or not
Failure of The Blanket Factory to notify Summer within said 20 business day
period of its approval or disapproval of such production sample for any Approved
Additional Product shall be deemed to be an approval of such production sample
of such Approved Additional Products. After production samples of such Approved
Additional Products have been approved pursuant to this provision, Summer shall
not depart therefrom in any material respect without The Blanket Factory’s prior
written consent.

6.3. Summer shall produce and deliver to The Blanket Factory prior to production
and/or use thereof concepts, designs and samples (“Advertising Elements”) of any
and all materials whatsoever using the Trademark prepared by or on behalf of
Summer, including, but not limited to, brochures, flyers, banners, photography,
point of purchase displays, advertising and commercials (regardless of media),
promotional materials, packaging and public relations press releases and kits.
Summer shall not distribute or disseminate any advertising and promotion, or any
element thereof or materials related thereto, unless and until The Blanket
Factory has approved the Advertising Elements, and the advertising and promotion
shall not differ in any respect from the Advertising Elements as approved.

6.4. The Approved Additional Products will be advertised, promoted,
manufactured, sold and distributed by Summer in accordance with all applicable
international, federal, state and local laws and regulations, and industry codes
and standards. Any approval by The Blanket Factory of Approved Additional
Products or Advertising Elements shall not constitute a waiver of The Blanket
Factory’s rights or Summer’s duties (including, without limitation, compliance
with all safety, merchantability and product liability laws, regulations,
industry codes or standards) under any provision of this Agreement. Summer’s
policies of advertisement, promotion, manufacture, sale and distribution shall
be of standards no less than those customarily employed by Summer and the
foregoing shall in no manner reflect adversely upon the name of The Blanket
Factory or the Trademark.

6.5. Summer shall pay to The Blanket Factory a royalty, quarterly in arrears on
the “Total Invoiced Value” of all Approved Additional Products of 4% (“Royalty
Rate”). As used herein “Total Invoiced Value” shall mean gross sales price
before any deductions, allowances and discounts. Total Invoiced Value shall be
determined in United States dollars, all foreign sales will be converted into
United States dollars using the exchange rate in effect at the time of the sale.

6.6. Promptly within forty-five days following the end of each calendar quarter
during the Term of this Agreement, Summer shall furnish to The Blanket Factory
complete and accurate statements certified to be accurate by Summer or at the
request of The Blanket Factory by the auditing accountants of/for Summer,
showing the number, Total Invoiced Value of the Approved Additional Products
sold by Summer during said preceding calendar quarter. Such statement shall be
furnished by Summer whether or not any Approved Additional Products have been
sold during the calendar quarter for which the particular report is being made.
Such statement shall also include the calculation of and payment of the royalty
then due, if any, to The Blanket Factory.

 

7



--------------------------------------------------------------------------------

6.7. Summer agrees that it will keep full and accurate books and records with
regard to the sale of the Approved Additional Products, and The Blanket Factory
shall have full access to said records, upon thirty (30) days prior written
notice to Summer. The Blanket Factory agrees that it will retain the information
contained in such records in strict confidence. Examination by The Blanket
Factory of Summer’s books and records shall occur no more frequently than twice
in a calendar year and shall be made at The Blanket Factory’s sole cost and
expense.

6.8. Summer agrees and acknowledges that the design of any Additional Products,
where The Blanket Factory assisted in the design of such Additional Product,
shall be owned by The Blanket Factory and that The Blanket Factory covenants and
agrees that it will not use for its own benefit or for the benefit of any third
party without the consent of Summer, any such design(s) of any base element or
product comprised in any part of the Additional Products. The provisions of this
paragraph shall survive the termination or expiration of this Agreement.

ARTICLE VII

CONFIDENTIALITY AND INTELLECTUAL PROPERTY RIGHTS

7.1. Each party acknowledges that the Confidential Information of the other
comprises valuable trade secrets and is proprietary. Each party shall hold in
strict confidence of Confidential Information and shall not disclose the same to
any other person, firm, or corporation except as reasonably required to perform
its obligations under the Agreement. The foregoing obligation shall not extend
to information that is or becomes public through no fault of the disclosing
party or which is required to be disclosed by the disclosing party pursuant to
applicable law.

7.2. Neither Summer nor The Blanket Factory shall use any portion of the
Confidential Information supplied by the other hereunder or any patent,
trademark, or other industrial property right of the other for any purpose other
than implementation of this Agreement. Summer shall not copy any design of The
Blanket Factory of any of the Products and The Blanket factory shall not copy
any design of Summer of any of the Additional Products. Acknowledging that the
damages sustainable by The Blanket Factory or Summer as a consequence of any
breach of the other party’s obligations under this Section 7.2 may be difficult
to measure in monetary terms, each party hereby agrees that the other shall be
entitled (i) to have the continuation of any such breach permanently enjoined
and (ii) to an award of exemplary damages in an appropriate amount.

7.3. All Products and Approved Additional Products sold by Summer shall bear the
Trademark. Such Trademark shall be affixed to the Products by The Blanket
Factory Limited (Hong Kong) and to the Approved Additional Products by Summer.
Summer shall not remove or efface such Trademark. All resulting use of such
Trademark shall inure solely to the benefit of The Blanket Factory. Summer shall
not directly or indirectly use the Trademark, or any mark or name confusingly
similar thereto, as part of its corporate or business name or in any other
manner, except that (i) Summer may identify itself as an authorized and
exclusive distributor of The Blanket Factory and (ii) with The Blanket Factory’s
consent, Summer may use the Trademark for display purposes in connection with
solicitation of orders for Products and Approved Additional Products from
customers in the Territory and in any other manner

 

8



--------------------------------------------------------------------------------

previously approved by The Blanket Factory. Summer shall not register the
Trademark or any mark or name closely resembling them in any jurisdiction,
except that at The Blanket Factory’s request, Summer shall cooperate with The
Blanket Factory in completing any registrations that it deems appropriate,
including any registration of Summer as an authorized user of such Trademark.
Correspondingly, The Blanket Factory will, at Summer’s request, register the
Trademark in such countries within the Territory as may be designated by Summer
from time to time. Any registrations of the Trademark shall be owned by The
Blanket Factory. Summer shall not take any action inconsistent with such title
or ownership. Nothing herein shall preclude Summer from affixing its own
trademarks on a Product or on any Approved Additional Products.

7.4.(a) Summer agrees to cooperate with and assist The Blanket Factory, at The
Blanket Factory’s expense, in the protection of the Trademark, patents, or
copyrights owned by or licensed to The Blanket Factory relating to the Products
and shall inform The Blanket Factory immediately of any infringements or other
improper action with respect to such Trademark, patents, or copyrights.

(b) Nothing contained in this Agreement shall be interpreted or construed to
transfer any of The Blanket Factory’s right, title or interest in the trade
secrets, Trademark, patents, copyrights, or other intellectual property rights
associated with the Product to Summer, except insofar as the grant of the
licenses contained in this Article VII convey the limited right to use
Trademarks or other intellectual property rights. Correspondingly, nothing
contained in this Agreement shall be interpreted or construed to transfer any of
Summer’s right, title or interest in the trade secrets, trademarks, patents,
copyrights or other intellectual property rights associated with the Additional
Products.

7.5. In the event that any claim, suit, or other legal proceeding is threatened
or commenced against Summer that is founded, in whole or in part, on an
allegation that the Product infringes any trade secret, trademark, patent,
copyright or other intellectual property rights belonging to a third party,
Summer will give The Blanket Factory prompt written notice of such legal
proceeding and The Blanket Factory may elect to assume sole control of the
defense to or settlement of such dispute. In the event that Summer cannot
reasonably anticipate that The Blanket Factory will receive notice of such legal
proceeding, at least twenty (20) days prior to the date on which any action
needs to be taken to preserve, protect and defend The Blanket Factory’s rights,
Summer shall take such action on behalf of The Blanket Factory. Summer shall
cooperate fully with The Blanket Factory in any defense, settlement or
compromise made by The Blanket Factory. Summer shall not enter into any
settlement agreement or other voluntary resolution of any such claim, suit, or
other legal proceeding without obtaining The Blanket Factory’s prior written
consent thereto.

ARTICLE VIII

TEEM AND TERMINATION

8.1. This Agreement shall commence on the date hereof and shall continue for a
three (3) year period, unless terminated as provided in Section 8.2 or by mutual
written consent. This agreement may be extended for another three (3) year
period with the consent of both parties provided Summer and The Blanket Factory
can come to agreement on an annual minimum purchase

 

9



--------------------------------------------------------------------------------

requirements during said extension period. In the event that the parties are
unable to agree on the annual minimum purchase requirements for the extension
period, then the annual minimum purchase requirement for each year during the
extension period shall be 150% of the Annual Threshold set forth in Section 4.3.
Summer must provide The Blanket Factory written notice of it intention to
exercise this option at least 120 days prior to the expiration of this
Agreement.

8.2. This Agreement may be terminated prior to expiration of the term, as
provided in Section 8.1 above, by prior written notice to the other party as
follows:

(a) By The Blanket Factory if Summer shall fail to make any payments due for the
Purchase of the Products or for payment of the Royalty due in connection with
the sale of Approved Additional Products, in either case, should fail to remedy
such nonpayment within ten (10) days after receiving written notice of such non
payment from The Blanket Factory.

(b) By either party, in the event the other party should fail to perform any of
its obligations hereunder and should fail to remedy such nonperformance within
thirty (30) days after receiving written demand therefore; provided, however,
that no such notice shall be required for a repeated material violation of this
Agreement,

(c) By either party, effective immediately, if the other party should become the
subject of any voluntary or involuntary bankruptcy, receivership, or other
insolvency proceedings or make an assignment or other arrangement for the
benefit of its creditors, or if such other party should be nationalized or have
any of its material assets expropriated;

(d) By The Blanket Factory, upon failure of Summer to meet its Annual Threshold
purchase requirements as set forth in Section 4.3, for any year during the Term
provided, that, Summer shall not have avoided the Blanket Factory’s right to
terminate this Agreement by paying to The Blanket Factory the Deficiency Payment
(as defined in Section 4.3);

(e) By The Blanket Factory, effective immediately, if Summer should attempt to
sell, assign, delegate, or transfer any of its rights and obligations under this
Agreement without having obtained The Blanket Factory’s prior written consent
thereto

(f) By The Blanket Factory if Summer is in breach of Clause 4.8 above.

8.3. The following provisions shall apply on the termination or expiration of
this Agreement.

(a) Except as otherwise provided in this Section 8.3, Summer shall cease all
sales of the Products and other activities on behalf of The Blanket Factory and
shall return to The Blanket Factory and immediately cease all use of
Confidential Information previously furnished by The Blanket Factory and then in
Summer’s possession.

(b) All indebtedness of Sumner to The Blanket Factory shall become immediately
due and payable without further notice or demand, which is hereby expressly
waived, and The Blanket Factory shall be entitled to reimbursement for any
reasonable attorneys’ fees that it may incur in collecting or enforcing payment
of such obligations.

 

10



--------------------------------------------------------------------------------

(c) Summer shall discontinue all use of the Trademark except to the extent
necessary to dispose of any inventory of Products and/or Approved Additional
Products on hand as of the date of termination or expiration.

(d) Except as otherwise expressly agree, the parties shall honor all outstanding
purchase orders for Products and Approved Additional Products in accordance with
the terms and conditions thereof; provided, however, that in the event of a
termination of this Agreement as a result of a breach or insolvency of the other
party pursuant to Section 8.2(a), (b) or (c), the non-breaching party may
terminate any or all of the outstanding purchase orders.

(e) Summer shall have the right to liquidate all its inventory of Products.

(f) The provisions of Sections 3.5, 6.8, Article VII, Sections 8.3 and 8.4 and
Article IX shall survive the termination of this Agreement for any reason.

8.4. Summer’s right to sell such inventory shall constitute Summer’s sole remedy
for the termination of this Agreement by The Blanket Factory in accordance with
Section 8.2, and shall be in lieu of all other claims that Summer may have
against The Blanket Factory as a result thereof. Under no circumstances shall
The Blanket Factory be liable to Summer by reason of such a termination or
nonrenewal of this Agreement for compensation, reimbursement, or damages for
(i) loss of prospective compensation; (ii) goodwill or loss thereof or
(iii) expenditures, investments, leases, or any type of commitment made in
connection with the business of such parry or in reliance on the existence of
this Agreement. Both parties hereby covenant and agree that they will bring no
action or proceeding in any court before any tribunal or under any arbitration
proceeding provided for herein seeking or claiming any such damages, loss of
profit or expense from such a termination. Each party recognizes that the other
party is entering into this Agreement in reliance upon and in consideration for
the agreements of this Section.

ARTICLE IX

GENERAL PROVISIONS

9.1. This Agreement, including the Exhibits hereto, represents the entire
agreement between the parties on the subject matter hereof and supersedes all
prior discussions, agreements, and understandings of every kind and nature
between them. No modification of this Agreement will be effective unless in
writing and signed by both parties.

9.2. All notices under this Agreement shall be in English and shall be in
writing and given by next or two day international courier service, registered
airmail, or facsimile transmission or telex (receipt acknowledged) addressed to
the parties at the addresses immediately below their respective signatures
hereto, or to such other address of which either party may advise the other in
writing. Notices will be deemed given when sent.

9.3. Neither party shall be in default hereunder by reason of any failure or
delay in the performance of any obligation under this Agreement where such
failure or delay arises out of any use beyond the reasonable control and without
the fault or negligence of such party. Such causes shall include, without
limitation, storms, floods, other acts of nature, fires, explosions, riots war
or civil

 

11



--------------------------------------------------------------------------------

disturbance, strikes or other labor unrests, embargoes and other governmental
actions or regulations that would prohibit either party from ordering or
furnishing Products or from performing any other aspects of the obligations
hereunder, delays in transportation, the failure of The Blanket Factory or
subcontractors to satisfactorily meet scheduled deliveries.

9.4. The illegality or unenforceability of any provision of this Agreement shall
not effect the validity and enforceability of any legal and enforceable
provisions hereof.

9.5. This Agreement shall be binding on and inure to the benefit of the
successors and assigns of the parties. Summer shall not assign any of its rights
or obligations hereunder without the prior written consent of The Blanket
Factory, which will not be unreasonably withheld.

9.6. The parties hereto acknowledge and agree that (a) each party and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision; (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement. There shall be
implied in this Agreement a standard of reasonableness and good faith. For
example, a duty of best efforts shall be interpreted as a duty to use
commercially reasonable efforts, and the duty to negotiate shall be interpreted
as the duty to negotiate in good faith.

9.7. Whilst this agreement is deemed to be entered into in Rhode Island, USA and
to be a Rhode Island contract it shall be governed and construed in accordance
with the laws of the United Kingdom. The parties specifically agree that any
legal action brought relating to goods purchased or relating to this contract
will be brought and tried in the United Kingdom. The parties hereby waive any
and all right to object to the laying of venue in any such court and to any
right to claim that any such court may be an inconvenient forum. The parties
hereby submits themselves to the jurisdiction of such courts for the purpose
described in this Section 9.7 and agree that service of process on them in any
such action, may be effected by the means by which notices are to be given to it
under this Agreement.

9.8. Summer agrees that the failure of The Blanket Factory at any time to
require performance by Summer of any of the provisions herein shall not operate
as a waiver of the right of The Blanket Factory to request strict performance of
the same or like provisions, or any other provisions hereof, at a later time.
This provision applies in favor of Summer as well.

9.9. Any headings used herein are for convenience in reference only and are not
a part of this Agreement, nor shall they in any way affect the interpretation
hereof

9.10. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same Instrument.

[signatures appear on the next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Blanket Factory and Summer have caused this instrument
to be executed by their duly authorized employed, as of the day and year first
above written.

 

In the presence of       The Blanket Factory, Ltd.

 

      By:  

/s/ Jane Albon

        Name:   Jane Albon         Title:   Director         Date:   9/2/07
(FEB)         Summer Infant, Inc.

 

    By:  

/s/ Jason P. Macari

    Name:   Jason P. Macari     Title:   President     Date:   2/9/07

 

13